Citation Nr: 1741556	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-34 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive features.

2.  Entitlement to a compensable rating for leiomyosarcoma.


REPRESENTATION

Appellant represented by:	Jared Levinson, Attorney


WITNESS AT HEARING ON APPEAL
		
Veteran




ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to October 1987, June 2004 to June 2005, and from April 2006 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In May 2017 the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  The Veteran received a PTSD VA examination in December 2014, and the examiner noted symptoms of depressed mood, anxiety, and chronic sleep impairment.  At his May 2017 Board hearing, however, the Veteran indicated that his symptoms had worsened.  The Veteran stated that he isolated from others, had issues with memory loss and lost his desire to participate in hobbies.  The Veteran also stated that he retired early because he could no longer fit in a team environment.  Where a Veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran has also submitted evidence that he had issues resulting from treatment for his leiomyosarcoma.  Due to radiation therapy, a radiologist indicated that the Veteran developed sores, cracks, and bleeding in the area of radiation.  There is also evidence that the Veteran developed other malignancies, such as Basal cell cancer and melanoma.  Finally, the Veteran indicated that when he had a third surgery to remove the leiomyosarcoma, he had to have a third of his bladder removed.  As a result, he had serious voiding issues.  Therefore, the Board finds that an examination is warranted to assess the severity of the Veteran's residuals of his leiomyosarcoma. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of service-connected PTSD.  The claims file must be made available to the examiner and any indicated diagnostic tests and studies must be accomplished.  

2.  Schedule the Veteran for a VA examination to determine the current severity of residuals of leiomyosarcoma, to include any new associated cancers and skin issues manifested by sores, cracks, and/or bleeding, in addition to genitourinary issues, to include voiding problems.  The claims file must be made available to the examiner and any indicated diagnostic tests and studies must be accomplished.  

3.  In addition, following receipt of the examination reports, refer the case to the Director of Compensation for consideration of the assignment of extraschedular evaluations for the appellant's claims pursuant to 38 C.F.R. § 3.321(b)(1).

4.  Then readjudicate the claim on appeal.  If the benefit is not granted, issue a supplemental statement of the case, allow an appropriate time for response, and then return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


